     Case 2:19-cv-01878-MMD-NJK Document 46 Filed 07/07/20 Page 1 of 2



1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6    IP POWER HOLDINGS LIMITED,                           Case No. 2:19-cv-01878-MMD-NJK

7                                     Plaintiff,
              v.                                                         ORDER
8
     WESTFIELD OUTDOOR, INC.,
9
                                   Defendant.
10

11            Plaintiff IP Power Holdings Limited alleges that Defendant Westfield Outdoor, Inc.

12   infringes Plaintiff’s U.S. Patent No. 6,817,671 (“the ’671 Patent”), entitled “Collapsible

13   Reclining Chair,” which covers a collapsible, reclining camp chair with a footrest and

14   cupholders. (ECF Nos. 1, 1-1 (’671 Patent).) In a prior order, the Court dismissed

15   Plaintiff’s willful infringement allegations, but granted Plaintiff leave to amend those

16   allegations, provided Plaintiff filed an amended complaint within 30 days. (ECF No. 45 at

17   7-9.) Indeed, the Court explicitly stated in that order that, “[t]he Court will dismiss the

18   willful infringement allegations with prejudice if Plaintiff does not file an amended

19   complaint within 30 days.” (Id. at 9.) 30 days have elapsed, but Plaintiff has not filed an

20   amended complaint.

21            “Pursuant to Federal Rule of Civil Procedure 41(b), the district court may dismiss

22   an action for failure to comply with any order of the court.” Ferdik v. Bonzelet, 963 F.2d

23   1258, 1260 (9th Cir. 1992); see also id. at 1260-63 (affirming dismissal for failure to

24   comply with an order requiring amendment of complaint). And as a function of that power

25   in this case, the Court will dismiss Plaintiff’s willful infringement allegations with prejudice

26   because Plaintiff has not filed an amended complaint within the time provided by the

27   Court.

28   ///
     Case 2:19-cv-01878-MMD-NJK Document 46 Filed 07/07/20 Page 2 of 2



1          It is therefore ordered that Plaintiff’s willful infringement allegations (ECF No. 1 at

2    6, ¶ 17) are dismissed with prejudice.

3          DATED THIS 7th day of July 2020.

4

5

6                                             MIRANDA M. DU
                                              CHIEF UNITED STATES DISTRICT JUDGE
7

8

9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                  2
